HENRIOD, Chief Justice.
Appeal from a judgment dismissing plaintiff’s complaint, included in which were six causes of action. Affirmed, with costs to defendants.
This case has to do with an accounting between the parties as to the processing and/or sale of plaintiff’s turkeys by defendants. The accounting demanded dates from 1941. The basic claims of plaintiff are that defendants were guilty of deceit in handling the product, and in accounting for the proceeds. Many years had passed before such claims were made, plaintiff claiming he discovered the alleged fraud in 1957, suit being filed shortly prior to the time the limitations statute would have run on such discovery.
After about 1200 pages of record, much of which was devoted to argument, numerous motions and novel pleadings, the trial *146court, after an inordinately protracted trial, filed plenary findings of fact, all of which were justified and substantiated by the evidence adduced. The points made on appeal, asserting in substance that the trial court erred in its findings, are not supported by the evidence or any conclusion that the trial court acted arbitrarily. We believe and hold that the court properly, reasonably and justifiably arrived at its conclusion, and that there, is .no meritorious reason why this court should burden the reader with any detailed canvass, of either the testimony, or the exhibits proffered.
McDonough, callíster, crock-ETT; and WADE, JJ.j concur. ’ ’